Greenblott, J.
(dissenting). We dissent. Subdivision 5 of section 1192 of the Vehicle and Traffic Law specifically provides that the sentence upon a second conviction for driving while intoxicated, a felony, shall not exceed two years, and it is a well-settled rule of construction that where there is an irreconcilable conflict between two statutes, one general in application and one specific, the latter shall control. Due process demands (hat this rule be especially applicable in criminal cases, arid *17lest there be any doubt about the correctness of this proposition, it is to be noted that the Legislature explicitly allowed for a situation where it might be “otherwise expressly provided ” that some provision outside the Penal Law would control as to punishment (Penal Law, § 5.05, subd. 2).
The majority, however, relies on People v. Bouton (40 A D 2d 383), where the Appellate Division in the Fourth Department held tliat the provision in subdivision 2 of section 5.05, that ‘ ‘ unless otherwise provided * * * the provisions of this chapter shall govern the * * * punishment for any offense defined outside of this chapter ”, should be read to require not only the classification of the offense here involved as a Class E felony pursuant to subdivision 1 of section 55.10 of the Penal Law, but the imposition of sentence pursuant to paragraph (e) of subdivision 2 of section 70.00. In our view, such an interpretation is contrary to the express statutory language in that it would allow no exceptions; an interpretation which would render statutory language meaningless should not be given effect.
The majority also relies upon the statement of the commentator that the authorized sentence for felonies defined outside of the Penal Law shall be “ automatically raised or lowered * * * to the class E sentence.” While this may have been the intended result, generally speaking, in most cases, we are of the view that the statutory language is insufficient to override the clear and specific expression of legislative intent in section 1192 of the Vehicle and Traffic Law. This is the view taken by Irving Schwartz in his “ Introduction to the Sentence Charts ” (McKinney’s Cons. Laws of N. Y., Book 39, 1973-74 Pocket Part, pp. 11-12). Mr. Schwartz recognizes that “ an anomalous situation has developed ’ ’ with respect to sentencing for intoxicated driving as a felony, but concludes that while a categorization as a Class E felony is permitted under section 55.10 of the Penal Law, the sentence must nevertheless be limited to that provided in the Vehicle and Traffic Law.
An examination of section 55.10 itself supports this conclusion. In subdivision 1 thereof it is stated that any offense defined outside the Penal Law which is declared to be a felony without classification “ or for which a law outside this chapter provides a sentence to a term of imprisonment in excess of one year ’ ’, shall be deemed a Class E felony. (Emphasis supplied.) Thus, the statute requires that crimes defined in other laws be classified as Class E felonies, and thus alternative dispositions such as provided for in subdivision 2 of section 70.00 of the Penal Law may apply; it does not, however, require punishment as a Class *18E felony. The existence of sentences other than those set forth in section 70.00 of the Penal Law is explicitly recognized, and there is nothing in either section 55.10 or 70.00 stating that such sentences are repealed and replaced. It is well settled that a construction resulting in an implicit repealer of a statute is not favored. Here, where the Vehicle and Traffic Law sentence has been specifically re-enacted subsequent to the enactment of those provisions of the Penal Law here involved, such a construction would be particularly objectionable, and the conclusion of the majority and the Bouton court to the contrary is, in our view, strained and unnatural.
The judgment should be reversed and the matter remanded to the County Court of Schuyler County for resentencing pursuant to the Vehicle and Traffic Law.
Staley, Jr., J. P., and Reynolds, J., concur with Main, J.; Greenblott and Cooke, JJ., dissent and vote to reverse in an opinion by Greenblott, J.
Judgment affirmed.